J-S66007-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA                    IN THE SUPERIOR COURT
                                                       OF PENNSYLVANIA
                             Appellee

                        v.

    TROY STEPHAN PICKENS

                             Appellant                 No. 1246 EDA 2019


        Appeal from the Judgment of Sentence Entered January 3, 2019
            In the Court of Common Pleas of Montgomery County
              Criminal Division at No.: CP-46-CR-0003698-2017


BEFORE: STABILE, J., NICHOLS, J., and FORD ELLIOTT, P.J.E.

JUDGMENT ORDER BY STABILE, J.:                            Filed: March 26, 2020

        Appellant Troy Stephan Pickens pro se appeals from the January 3, 2019

judgment of sentence entered in the Court of Common Pleas of Montgomery

County (“trial court”), following his bench convictions for five counts of dealing

in the proceeds of unlawful activity, five counts of tampering with public

records or information, five counts of tampering with records or information,

and five counts of securing execution of documents by deception. 1 Following

his January 3, 2019 judgment of sentence, Appellant timely filed post-

sentence motions seeking to modify sentence and restitution. On February 8,

2019, the trial court denied the motion to modify sentence but granted the

motion to modify restitution. On April 23, 2019, more than thirty days after

____________________________________________


1   18 Pa.C.S.A. §§ 5111, 4911, 4104, and 4114, respectively.
J-S66007-19



the trial court’s February 8, 2019 order,2 Appellant pro se filed a notice of

appeal.3

       On June 21, 2019, the trial court conducted a hearing to determine

Appellant’s compliance with the mailbox rule.4       Following the hearing, the

court found that the dates provided on Appellant’s notice of appeal and cash

slip were inauthentic and that Appellant handed his notice of appeal to the

prison authorities on April 16, 2019 and not on March 4, 2019 as he claimed.

The court further found that “[Appellant], clearly aware that he had missed

the appeal deadline, falsified documentation so it would appear that he had

filed a timely appeal.” Trial Court Opinion, 6/27/19 at 4. Given the trial court’s

finding that Appellant delivered his notice of appeal to the prison authorities




____________________________________________


2 Here, because the last or the thirtieth day of the appeal period ended on
Sunday, March 10, 2019, Appellant had until Monday, March 11, 2019 to file
a timely appeal. See 1 Pa.C.S.A. § 1908 (omitting last day from computation
period when it falls on weekend or holiday).
3 After he filed the pro se notice of appeal and following an on-the-record
determination pursuant to Commonwealth v. Grazier, 713 A.2d 81 (Pa.
1998), Appellant elected to represent himself on appeal. N.T. Hearing,
6/6/19, at 6.
4  Under the “prisoner mailbox rule,” a pro se prisoner’s document is deemed
filed on the date he delivers it to prison authorities for mailing.
Commonwealth v. Jones, 700 A.2d 423, 426 (Pa. 1997).



                                           -2-
J-S66007-19



on April 16, 2019, we conclude that this appeal is untimely. 5 Thus, we are

constrained to quash it for want of jurisdiction.6

       Appeal quashed. Applications denied.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/26/20




____________________________________________


5 To the extent the record suggests attorney abandonment with respect to
appealing timely the judgment of sentence, Appellant may raise this issue
without prejudice on collateral review. We, however, express no opinion on
the merits.
6We deny Appellant’s November 27, 2019 Application for Emergency Relief
and his January 27, 2020 Application for Emergency Relief/Bail Pending
Appeal/Request for Decision on Previous Emergency Application.

                                           -3-